[Cite as Bank of New York Mellon v. Bobo, 2015-Ohio-4601.]


                               IN THE COURT OF APPEALS OF OHIO
                                  FOURTH APPELLATE DISTRICT
                                       ATHENS COUNTY

THE BANK OF NEW YORK MELLON FKA                             :
THE BANK OF NEW YORK AS SUCCESSOR                           :
IN INTEREST TO JPMORGAN CHASE BANK,                         :
NATIONAL ASSOCIATION, AS TRUSTEE                            :
FOR C-BASS MORTGAGE LOAN ASSET-                             :
BACKED CERTIFICATES, SERIES 2003-CB4,                       :
                                                            :
        Plaintiff-Appellee,                                 :
                                                            :                Case No. 14CA22
        v.                                                  :
                                                            :                DECISION AND
ELIZABETH BOBO, ET AL.,                                     :                JUDGMENT ENTRY
                                                            :
        Defendants-Appellants.                              :                RELEASED 10/29/2015


                                             APPEARANCES:

Elizabeth Bobo and Marilyn Bobo, Athens, Ohio, pro se appellants.1

Bryan T. Kostura and James S. Wertheim, McGlinchey Stafford, Cleveland, Ohio, for appellee.



Hoover, P.J.


        {¶ 1} In this foreclosure action Elizabeth and Marilyn Bobo appeal the decision of the

Athens County Court of Common Pleas to grant The Bank of New York Mellon f/k/a The Bank

of New York as Successor in Interest to JPMorgan Chase Bank, National Association, as Trustee

for C-Bass Mortgage Loan Asset-Backed Certificates, Series 2003-CB4 (“BONY”) summary

judgment. For the following reasons, we affirm the judgment of the trial court.


                                    I. Factual and Procedural Background


1
 Attorney Bruce M. Broyles, Boardman, Ohio, briefed the issues for appeal. However, Attorney Broyles sought,
and we granted, a motion to withdraw as counsel following submission of the appellate brief.
Athens App. No. 14CA22                                                                                2


        {¶ 2} In April 2003, New Century Mortgage Corporation (“New Century”) loaned

Elizabeth Bobo $102,000; and she executed a note promising to repay that principal balance plus

interest. The note was secured by a mortgage on real property located in Athens County, Ohio.

The mortgage was executed by both Elizabeth and Marilyn Bobo (hereinafter “appellants”). New

Century assigned the mortgage to another entity in May 2003, which subsequently assigned it to

BONY on February 20, 2008. A corrective assignment of mortgage was executed on February

12, 2013, to correct the name of the assignee (i.e. BONY) on the February 20, 2008 assignment

of mortgage. The assignments were recorded.


        {¶ 3} On April 15, 2013, BONY filed a complaint in foreclosure against the appellants,

and others not party to this appeal, alleging that it was a person entitled to enforce the note and

that appellants were in default on the note and mortgage. Copies of the promissory note, the

mortgage, and the mortgage assignments were filed with the complaint. The copy of the

promissory note attached to the complaint contained an undated and blank endorsement by New

Century. Additionally, the copy of the mortgage attached to the complaint contained a

handwritten portion adding “Marilyn I. Bobo, an unmarried woman” as a borrower, and was

initialed by both appellants on each page and initialed under the handwritten text adding Marilyn

Bobo as a borrower.


        {¶ 4} The appellants filed an answer, affirmative defenses, and counterclaims on June 17,

2013.
Athens App. No. 14CA22                                                                                      3


        {¶ 5} Subsequently, in early 2014, appellants were allegedly presented in response to a

discovery request, an undated allonge purporting to transfer the promissory note from New

Century to BONY.2


        {¶ 6} On February 28, 2014, BONY filed a motion for summary judgment. In support of

the motion, BONY attached the affidavit of Lori Ann Dasch (“Dasch”), an employee for Ocwen

Loan Servicing, LLC (“Ocwen”), the company servicing the mortgage loan and business records.

In the affidavit, Dasch averred that she was an employee of Ocwen, and that in the performance

of her job functions she has access to and is familiar with Ocwen’s business records relating to

the servicing of the mortgage loan at issue in the case. Dasch stated, inter alia, that the appellants

were in default on the note and mortgage, and owed $96,317.39, together with interest at the rate

of 10.5 percent per year from July 1, 2011, plus advances for taxes and insurance. She also

averred that notices of default, “true and accurate” copies of which were attached to the affidavit,

were mailed to appellant Elizabeth Bobo on November 2, 2011, in accordance with the note and

mortgage. Attached to the affidavit were copies of the note, the mortgage, the assignments of

mortgage, the corrective assignment of mortgage, a payment history, and the notices of default

mailed to both the address of the mortgaged property and to the P.O. Box that appellants used in

their answer to the foreclosure complaint.


        {¶ 7} The appellants filed a 96-page memorandum contra to summary judgment on

March 14, 2014. The memorandum contra was supported by affidavits from both appellants and

by other attached exhibits. Shortly thereafter, BONY filed its reply brief in support of its motion

for summary judgment. On April 29, 2014, the trial court entered a decision granting summary


2
 A photograph of the undated allonge was attached to appellants’ memorandum contra to summary judgment as
Exhibit A. A copy of the allonge was not attached to BONY’s complaint or to BONY’s summary judgment
materials.
Athens App. No. 14CA22                                                                               4


judgment to BONY on its foreclosure complaint. An amended judgment entry was subsequently

filed on May 5, 2014, granting summary judgment and a decree of foreclosure in favor of

BONY. The amended judgment entry also dismissed appellants’ counterclaims and added “no

just reason for delay” language. Appellants filed a notice of appeal, contesting the trial court’s

order granting summary judgment to BONY on its complaint in foreclosure.


                                     II. Assignments of Error


       {¶ 8} The appellants assert the following assignments of error for our review:

First Assignment of Error:

       The trial court erred in granting summary judgment to Appellee when there were
       genuine issues of material fact still in dispute.
Second Assignment of Error:

       The trial court erred in granting summary judgment to Appellee based upon the
       affidavit of Lori Ann Dasch.
Third Assignment of Error:

       The trial court erred in granting summary judgment when there was a genuine
       issue of material fact regarding Appellants Elizabeth L. Bobo and Marilyn Bob’s
       [sic] receipt of the notice of default and notice of acceleration, and regarding
       Appellee’s fulfillment of the condition precedent.

                                     III. Standard of Review


       {¶ 9} We review the trial court’s decision on a motion for summary judgment de novo.

Smith v. McBride, 130 Ohio St.3d 51, 2011-Ohio-4674, 955 N.E.2d 954, ¶ 12. Accordingly, we

afford no deference to the trial court’s decision and independently review the record and the

inferences that can be drawn from it to determine whether summary judgment is appropriate.

Harter v. Chillicothe Long-Term Care, Inc., 4th Dist. Ross No. 11CA3277, 2012-Ohio-2464, ¶

12; Grimes v. Grimes, 4th Dist. Washington No. 08CA35, 2009-Ohio-3126, ¶ 16.
Athens App. No. 14CA22                                                                                  5


       {¶ 10} Summary judgment is appropriate only when the following have been established:

(1) that there is no genuine issue as to any material fact; (2) that the moving party is entitled to

judgment as a matter of law; and (3) that reasonable minds can come to only one conclusion, and

that conclusion is adverse to the nonmoving party. Civ.R. 56(C); DIRECTV, Inc. v. Levin, 128

Ohio St.3d 68, 2010-Ohio-6279, 941 N.E.2d 1187, ¶ 15. In ruling on a motion for summary

judgment, the court must construe the record and all inferences therefrom in the nonmoving

party’s favor. Civ.R. 56(C). The party moving for summary judgment bears the initial burden to

demonstrate that no genuine issues of material fact exist and that they are entitled to judgment in

their favor as a matter of law. Dresher v. Burt, 75 Ohio St.3d 280, 292-293, 662 N.E.2d 264

(1996). To meet its burden, the moving party must specifically refer to “the pleadings,

depositions, answers to interrogatories, written admissions, affidavits, transcripts of evidence,

and written stipulations of fact, if any, timely filed in the action,” that affirmatively demonstrate

that the nonmoving party has no evidence to support the nonmoving party’s claims. Civ.R.

56(C); Dresher at 293. Moreover, the trial court may consider evidence not expressly mentioned

in Civ.R. 56(C) if such evidence is incorporated by reference in a properly framed affidavit

pursuant to Civ.R. 56(E). Discover Bank v. Combs, 4th Dist. Pickaway No. 11CA25, 2012-Ohio-

3150, ¶ 17; Wagner v. Young, 4th Dist. Athens No. CA1435, 1990 WL 119247, *4 (Aug. 8,

1990). Once that burden is met, the nonmoving party then has a reciprocal burden to set forth

specific facts to show that there is a genuine issue for trial. Dresher at 293; Civ.R. 56(E).


                                            IV. Law & Analysis


       {¶ 11} Appellants’ assignments of error are interrelated, in that they each contend that the

trial court erred in granting summary judgment in favor of BONY on its foreclosure claim
Athens App. No. 14CA22                                                                                               6


asserted against them. Accordingly, we will address the assignments of error jointly. Together,

the assignments of error raise seven issues for review.


                                        A. The Appellants’ Affidavits


         {¶ 12} First, the appellants contend that their affidavits in opposition to the motion raised

a genuine issue of material fact about whether BONY was in possession of the original

promissory note and mortgage. The affidavits state that when the appellants inspected the alleged

original note and mortgage, they discovered that their signatures were not authentic and that

handwritten notations were allegedly added to the mortgage after it was executed by the parties.


         {¶ 13}3 “Mere speculation and unsupported conclusory assertions are not sufficient” to

meet the nonmovant's reciprocal burden under Civ.R. 56(E) to withstand summary judgment.

Loveday v. Essential Heating Cooling & Refrig., Inc., 4th Dist. Gallia No. 08CA4, 2008–Ohio–

4756, ¶ 9. A self-serving affidavit that is not corroborated by any evidence is insufficient to

establish the existence of an issue of material fact. Wells Fargo Bank v. Blough, 4th Dist.

Washington No. 08CA49, 2009–Ohio–3672, ¶ 18; Deutsche Bank Natl. Trust Co. v. Doucet,

10th Dist. Franklin No. 07AP–453, 2008–Ohio–589, ¶ 13 (“We also find that Doucet's self-

serving affidavit, which was not corroborated by any evidence, is insufficient to establish the

existence of material issues of fact.”). “ ‘To conclude otherwise would enable the nonmoving

party to avoid summary judgment in every case, crippling the use of Civ.R. 56 as a means to

facilitate the early assessment of the merits of claims, pre-trial dismissal of meritless claims and

defining and narrowing issues for trial.’ ” [Internal quotations omitted.] Blough at ¶ 18, quoting

3
  We note that several of appellants’ arguments in support of their appeal are nearly identical to arguments raised by
appellant Elizabeth Bobo in the similar and recently decided case of U.S. Bank Natl. Assn. v. Bobo, 4th Dist. Athens
No. 13CA45, 2014-Ohio-4975. Because of the similarities of the cases, and because the same panel of judges
decided the appeal in U.S. Bank Natl. Assn. v. Bobo, where appropriate we have adopted the language and analysis
of our prior decision with slight modification.
Athens App. No. 14CA22                                                                          7


McPherson v. Goodyear Tire & Rubber Co., 9th Dist. Summit No. 21499, 2003–Ohio–7190, ¶

36.


       {¶ 14} Here, appellants claim that the promissory note and the mortgage held by BONY

did not contain their authentic signatures. However, appellants submitted no corroborating

summary judgment evidence to support that claim. Appellant Elizabeth Bobo’s affidavit

mentions that when she inspected and compared what BONY claimed were the original note and

mortgage during the litigation to the copies she received at closing, she determined that her

signature was not authentic because, inter alia, she is an expert in her own handwriting and

because the blue ink was a different shade of blue than the ink used at closing. Likewise,

appellant Marilyn Bobo’s affidavit mentions that when she inspected and compared what BONY

claimed was the original mortgage during litigation to the copy she received at closing, she

determined that it was not authentic because, inter alia, the mortgage contained handwritten

notations that were not allegedly present when she signed the mortgage at closing. However,

neither Marilyn nor Elizabeth attached to their affidavit any of the copies they claimed to

compare to the alleged originals inspected.


       {¶ 15} The Tenth District Court of Appeals rejected a similar argument in Fifth Third

Bank v. Jones–Williams, 10th Dist. Franklin No. 04AP–935, 2005–Ohio–4070, ¶¶ 28–29:


       In the Jones affidavit, appellant E. Paul Jones asserted that the promissory note

       and the mortgage “do not bear the bona fide signatures of E. Paul Jones and

       Deborah A. Jones–Williams.” (Jones' Aff. ¶ 5.) Appellants did not present any

       additional evidence, other than this self-serving affidavit, in support of their

       argument that their signatures on the note and the mortgage were forged. For
Athens App. No. 14CA22                                                                                             8


         example, appellants could have provided affidavits from non-expert witnesses

         who were familiar with their handwriting or an expert who could attest to the

         authenticity of their signatures. See Evid.R. 901. * * *


         Based on the foregoing, we find appellants have not satisfied their reciprocal

         burden as the nonmoving party to identify evidence to demonstrate that any

         genuine issue of material fact regarding the validity of appellants' signatures must

         be preserved for trial.


         {¶ 16} Likewise, we conclude that in the absence of corroborating evidence, appellants’

self-serving affidavits challenging the authenticity of the note and mortgage held by BONY did

not raise a genuine issue of material fact precluding summary judgment. Notably, appellants

admit that they “do not dispute that they signed a promissory note.” We reject appellants’ first

contention.


                        B. The Alleged Separation of the Note and Mortgage


         {¶ 17} Next, the appellants contend that the trial court erred in granting summary

judgment in favor of BONY because genuine issues of material fact remained about whether the

promissory note and mortgage were separated thus rendering any transfer of the mortgage void.

Appellants rely on: (1) the allonge, which purported to negotiate the promissory note to BONY

sometime during or after 20114; and (2) the assignments of mortgage, transferring the mortgage

to the intermediate entity in May 2003, and then to BONY on February 20, 2008. According to



4
  The undated allonge purporting to negotiate the promissory note from New Century to BONY was executed by
Ocwen, as New Century’s attorney-in-fact. Appellants also provided a document attached to their memorandum
contra purporting to establish that servicing rights of the loan were transferred to Ocwen on September 1, 2011. [See
Memorandum Contra, Ex. C.] Thus, appellants contend that the earliest that the allonge could have been executed
was September 1, 2011.
Athens App. No. 14CA22                                                                               9


appellants, these documents raise an issue regarding whether the note and mortgage were

separated, with the note belonging to New Century until at least September 2011, and the

mortgage being owned by the intermediate entity from May 2003 until February 2008, and then

by BONY from 2008 and beyond.


       {¶ 18} As an initial matter, we note that there is a potential issue about whether the

appellants have standing to attack the validity of the transfer of the note and mortgage. “[A]

defendant borrower in a foreclosure action lack[s] standing to challenge the validity of an

assignment of a note and mortgage the borrower had executed where no dispute existed as to the

fact that the borrower had defaulted on her payment obligations.” See JPMorgan Chase Bank,

N.A. v. Romine, 10th Dist. Franklin No. 13AP-58, 2013-Ohio-4212, ¶ 16, citing LSF6 Mercury

REO Invs. Trust Series 2008-1 v. Locke, 10th Dist. Franklin No. 11AP-757, 2012-Ohio-4499, ¶

29 (“The assignee bank filed the foreclosure complaint based on the homeowners’ default under

the note and mortgage, not because of the mortgage assignments, and the homeowners’ default

exposed them to foreclosure regardless of which party actually proceeded with foreclosure”),

appeal not allowed, 134 Ohio St.3d 1470, 2013-Ohio-553, 983 N.E.2d 369; see also Bank of New

York Mellon v. Froimson, 8th Dist. Cuyahoga No. 99443, 2013-Ohio-5574, ¶ 18, and cases cited

therein (“the legal principle applied * * * – that a debtor may not challenge a mortgage

assignment between an assignor and an assignee because the debtor is not a party to the

assignment – has been applied in foreclosure actions in this district and in other courts applying

Ohio law”).


       {¶ 19} Under cases like Romine, supra, and LSF6, supra, appellants would lack standing

to attack the validity of the transfer of the note and mortgage. But the Tenth District Court of

Appeals subsequently limited its holding in those cases so that in cases where R.C. Chapter 1303
Athens App. No. 14CA22                                                                                10


applies, a debtor may challenge the assignment of a note if such a challenge fits the criteria of a

denial, defense, or claim in recoupment as outlined in R.C. 1303.36 or 1303.35. Bank of

America, N.A. v. Pasqualone, 10th Dist. Franklin No. 13AP-87, 2013-Ohio-5795, ¶ 35; see also

Luper Neidenthal & Logan v. Albany Station, LLC, 10th Dist. Franklin No. 13AP-651, 2014-

Ohio-2906, ¶ 13.


        {¶ 20} Nevertheless, regardless of whether appellants lack standing to raise these

contentions, we note that BONY has always maintained that its right to enforce the note was

based on its possession of the note endorsed in blank; as opposed to the undated allonge

referenced by appellants. New Century endorsed the note in blank; and Dasch stated that, as of

the date of the complaint, BONY possessed the note with the blank endorsement. An

authenticated copy of the note with the blank endorsement was attached to the Dasch affidavit.

Such evidence sufficed to show that the note was properly negotiated to BONY. See R.C.

1303.25(B) (“When an instrument is indorsed in blank, [i.e., it does not identify the payee,] the

instrument becomes payable to bearer and may be negotiated by transfer of possession alone * *

*.”).


        {¶ 21} We also note that appellants fail to substantiate their claim that a separation of the

note and mortgage would render any transfer of the mortgage void. Appellants cite Bank of New

York v. Dobbs, 5th Dist. Knox No. 2009–CA–000002, 2009–Ohio–4742, ¶¶ 28, 38, claiming that

it stands for the proposition that “[t]he transfer of the mortgage without the transfer of the note

renders the mortgage invalid.” [Appellants’ Brief, pp. 11-12.] However, Dobbs does not stand

for such proposition. Rather, Dobbs reiterates the principle that the transfer of the instruments

separately does not sever the two and recognizes that the transfer of one implies the transfer of

the other. Id. at ¶¶ 28-29. Meanwhile, paragraph 38 of Dobbs addresses the effect of an attempt
Athens App. No. 14CA22                                                                              11


to assign a note as opposed to transferring it through negotiation. The Dobbs court notably

affirmed summary judgment in favor of the lender. Id. at ¶ 54.


       {¶ 22} Further, both the note and the mortgage refer to each other. See Note, p. 3 (“In

addition to the protections given to the Note Holder under this Note, a Mortgage * * * dated the

same date as this Note, protects the Note Holder from possible losses that might result if I do not

keep the promises that I make in this Note.”); Mortgage, p. 2 (“ ‘Note’ means the promissory

note signed by Borrower and dated April 25, 2003. The Note states that Borrower owes Lender

One Hundred Two Thousand and No/100 Dollars (U.S. $ 102,000.00) plus interest. * * *.”).

Thus, the first assignment of mortgage in which New Century expressly assigned the mortgage

to the intermediate party also sufficed to transfer the note to the intermediate party. See Dobbs at

¶¶ 31, 36 (holding that the assignment of a mortgage, without an express transfer of the note, is

sufficient to transfer both the mortgage and the note, if the mortgage refers to the note and the

note in turn refers to the mortgage). Furthermore, the first assignment of mortgage also included

an express transfer of the note; further indicating that the mortgage and note were transferred

together. For the same reasons, the second assignment of mortgage, documenting a transfer

between the intermediate party and BONY, also evidences a transfer of both the mortgage and

the note. Thus, BONY was not required to show a separate transfer of the note from New

Century to the intermediate party and from the intermediate party to BONY.


       {¶ 23} Accordingly, and contrary to appellants’ argument, no genuine issue of material

fact existed regarding whether the note and mortgage were separated. And even if the two

instruments were separated, appellants have failed to properly support their proposition that the

transfer of the mortgage without the transfer of the note would render the mortgage invalid.

Appellants’ separation argument is without merit.
Athens App. No. 14CA22                                                                                        12


                                   C. Robo-Signing and Notarization


        {¶ 24} The appellants next contend that summary judgment was not proper because their

affidavits and other summary judgment evidence indicated that the blank endorsement on the

promissory note was executed by an alleged robo-signer5, and because the first assignment of

mortgage was notarized by Maris G. Carrasco of Orange County, California, but that no notary

journal is found for Maris G. Carrasco within the Orange County, California records. Appellants

argue that the alleged improprieties create a genuine issue of material fact regarding whether the

note and mortgage were properly transferred.


        {¶ 25} BONY counters that the appellants lack standing to raise claims of improper robo-

signing and notarization. See Chase Home Fin., LLC v. Heft, 3d Dist. Logan Nos. 8-10-14, 8-11-

16, 2012-Ohio- 876, ¶¶ 35-37 (In rejecting appellant’s argument in support of a Civ.R. 60(B)

motion that the assignment of mortgage was executed by a known robo-signer and was not

properly notarized, the appellate court held that “since [appellant] was not a party to the

assignment of mortgage, he lacks standing to challenge its validity * * *.”).


        {¶ 26} Appellants’ evidence in support of their allegation that the promissory note

endorsement was robo-signed consists of their own comparison of the New Century

representative’s signature and the “drastic changes” of the signature between the blank

endorsement and the representative’s signature on the first assignment of mortgage. [See

Memorandum Contra, Ex. M.] Appellants support their improper notarization argument with a

certified letter from the Orange County, California recorder’s office, noting that a notary journal


5
 “ ‘Robo-signing’ occurs when bank employees tasked with rapidly signing large numbers of affidavits and legal
documents * * * sign such documents without actually checking them to ensure their accuracy.” Chase Home Fin.,
LLC v. Heft, 3d Dist. Logan Nos. 8-10-14, 8-11-16, 2012-Ohio- 876, ¶ 22, fn. 4, citing Ohio v. GMAC Mtge., LLC,
760 F.Supp.2d 741, 743 (N.D.Ohio 2011).
Athens App. No. 14CA22                                                                           13


for Carrasco could not be found after a diligent search of the records; and a notation to an

unverified website alleging that Carrasco is a known robo-signer. [See Memorandum Contra, Ex.

M.]


       {¶ 27} However, appellants have not claimed that they or anyone else has personal

knowledge that robo-signing occurred in the instant case. Even if the individuals are known

robo-signers, as appellants allege, evidence of robo-signing in other cases does not establish that

robo-signing occurred in the instant case. See Heft at ¶ 37 (rejecting appellant’s argument that his

mortgage documents may have been robo-signed as speculative, in part, because bank

employee’s admission that she robo-signed some mortgage foreclosure documents did not prove

that his particular mortgage foreclosure documents were robo-signed); Bank of Am., N.A. v.

McLaughlin, 6th Dist. Erie No. E-11-057, 2012-Ohio-2341, ¶ 19 (“[A]lthough appellant attached

and referenced several news articles and cases where the affiant allegedly robo-signed affidavits

in other cases, she presented no evidence that it occurred in this case.”).


       {¶ 28} Because appellants’ allegations of robo-signing were speculative, and because the

evidence does not demonstrate that robo-signing occurred in this case, we cannot say that a

genuine issue of material fact precludes summary judgment on this basis. Moreover, appellants

lack standing to challenge the validity of the note endorsement and notarization of the

assignment of mortgage for the reasons stated above. Accordingly, appellants’ robo-signing and

notarization argument lacks merit; and we reject it.


                                   D. Allonge and Bankruptcy


       {¶ 29} The appellants next contend that summary judgment was not appropriate because

their summary judgment evidence indicated that an allonge to the original promissory note raised
Athens App. No. 14CA22                                                                             14


a genuine issue of material fact about whether the note was transferred to BONY by New

Century after New Century had filed for bankruptcy and after an Ohio Common Pleas Court had

confirmed a settlement agreement between New Century and the Ohio Attorney General’s Office

that permanently enjoined New Century from transferring, selling, or assigning rights to any

Ohio residential mortgage loan absent prior court approval. As previously noted, a potential issue

exists about whether the appellants have standing to attack the validity of the transfer of the note.

See Romine, 10th Dist. Franklin No. 13AP-58, 2013-Ohio-4212, ¶ 16, as modified by

Pasqualone, 10th Dist. Franklin No. 13AP-87, 2013-Ohio-5795, ¶ 35.


       {¶ 30} Nevertheless, the allonge was irrelevant because BONY had possession of the

original promissory note endorsed in blank by New Century at the time it filed its complaint in

foreclosure. “An entity which possesses a note indorsed in blank is a holder entitled to enforce

the note.” Pasqualone at ¶ 35, fn. 14; Deutsche Bank Natl. Trust Co. v. Najar, 8th Dist.

Cuyahoga No. 98502, 2013-Ohio-1657, ¶ 62. Therefore, even assuming that appellants had the

requisite standing to raise this claim, the claim is meritless.


                            E. The Pooling and Servicing Agreement


       {¶ 31} Next, appellants claim that portions of the pooling and service agreement

(“PSA”), governing the trust in which BONY is trustee, and attached to their summary judgment

materials, raised genuine issues of material fact about whether the promissory note and mortgage

were properly assigned to BONY. They base that claim upon the contention that the note and

mortgage “were attempted to be transferred to the Trust after the closing date and in a manner

that was in violation of the Trust’s governing documents.” [See Appellants’ Brief, p. 15.]
Athens App. No. 14CA22                                                                              15


       {¶ 32} Again, regardless of whether the appellants lack standing to raise these

contentions, “[w]hether * * * the parties to the PSA failed to comply with the terms of the PSA is

irrelevant to [the bank’s] standing as the holder of the note. By virtue of its possession of the

note endorsed in blank, [the bank] was the holder of the note and entitled to enforce the note

under Ohio law. See R.C. 1301.01(T)(1) and 1303.31(A)(1).” Najar at ¶ 62. Because BONY

submitted a copy of the original note endorsed in blank with its complaint and attached to the

Dasch affidavit, appellants’ defense of an invalid assignment, which essentially contends that

BONY does not own the instruments, is irrelevant. Because BONY is a person entitled to

enforce the instruments, the alleged noncompliance with the PSA does not subject the appellants

to the risk of having to pay twice for the same debt. See Froimson, 8th Dist. Cuyahoga No.

99442, 2013-Ohio-5574, at ¶ 23; see also generally, Pasqualone.


       {¶ 33} Therefore, appellants’ claims challenging the propriety of the assignment of the

note and mortgage did not preclude summary judgment in the bank’s favor.


                                      F. The Dasch Affidavit


       {¶ 34} Appellants next assert that the trial court erred in relying on the affidavit of Dasch,

an “Authorized Signer” for Ocwen, which serviced the mortgage loan at issue. Specifically,

appellants claim that Dasch’s affidavit does not demonstrate personal knowledge of the pertinent

facts as required by Wachovia Bank of Delaware, N.A. v. Jackson, 5th Dist. Stark No. 2010-CA-

00291, 2011-Ohio-3202, because: (1) the affidavit does not attach the business records upon

which she relies; and (2) she does not state that she had an opportunity to review the original

promissory note and compare it to the copy.
Athens App. No. 14CA22                                                                          16


       {¶ 35} We recently set forth the applicable rules governing the Civ.R. 56(E) requirement

that an affidavit be made on personal knowledge:


       “To be considered in a summary judgment motion, Civ.R. 56(E) requires an

       affidavit to be made on personal knowledge, set forth such facts as would be

       admissible in evidence, and affirmatively show that the affiant is competent to

       testify to the matters stated in the affidavit.” Fifth Third Mtge. Co. v. Bell, 12th

       Dist. Madison No. CA2013–02–003, 2013–Ohio–3678, ¶ 27, citing Civ.R. 56(E);

       see also Wesley v. Walraven, 4th Dist. Washington No. 12CA18, 2013–Ohio–473,

       ¶ 24. “ ‘Absent evidence to the contrary, an affiant's statement that his affidavit is

       based on personal knowledge will suffice to meet the requirement of Civ.R.

       56(E).’ ” Bell at ¶ 27, quoting Wells Fargo Bank v. Smith, 12th Dist. Brown No.

       CA2012–04–006, 2013–Ohio–855, ¶ 16. “Additionally, documents referred to in

       an affidavit must be attached and must be sworn or certified copies.” Id., citing

       Civ.R. 56(E). “Verification of these documents is generally satisfied by an

       appropriate averment in the affidavit, for example, that ‘such copies are true

       copies and reproductions.’ ” Id., quoting State ex rel. Corrigan v. Seminatore, 66

       Ohio St.2d 459, 467, 423 N.E.2d 105 (1981); see also Walraven at ¶ 31 (“Civ.R.

       56(E)'s requirement that sworn or certified copies of all papers referred to in the

       affidavit be attached is satisfied by attaching the papers to the affidavit with a

       statement contained in the affidavit that the copies are true and accurate

       reproductions.”)


JPMorgan Chase Bank, Natl. Assn. v. Fallon, 4th Dist. Pickaway No. 13CA3, 2014–Ohio–525, ¶

16.
Athens App. No. 14CA22                                                                              17


       {¶ 36} The affidavit at issue here sets forth the necessary information to satisfy the

requirements of Civ.R. 56(E). In her affidavit, Dasch specifically stated that (1) her affidavit was

based on her personal knowledge of the facts obtained through her review of the pertinent

mortgage loan servicing records, (2) she is familiar with the business records maintained by

Ocwen for servicing mortgage loans, (3) the servicing records were made at or near the time by,

or from information provided by, persons with knowledge of the activity and transactions

reflected in the records, (4) the records were kept in the ordinary course of business, (5) BONY

is in possession of the original executed note, a true copy of which is attached, (6) a true copy of

the mortgage is attached, (7) she personally reviewed and independently verified the loan

account, which reflected an unpaid principal balance due of $96,317.39 with interest of 10.5%

per annum from July 1, 2011, (8) BONY exercised its option under the note and mortgage to

accelerate and declare the unpaid balance due and payable, (9) a true and accurate copy of the

corrective assignment of the mortgage correcting BONY’s name is attached, (10) the business

records were kept in the normal course of business and the information contained in them was

created at or near the time of the events described therein, (11) true and accurate copies of the

notices of default mailed to appellant Elizabeth Bobo is attached, and (12) an attached payment

history is a true and accurate representation of the activity on the loan account.


       {¶ 37} Here, as in Fallon, the affidavit included statements from which it could be

inferred that Dasch compared the original promissory note and the other pertinent documents to

the copies so she could attest that the copies attached to her affidavit were true and accurate. See

Parsons v. Thacker, 4th Dist. Vinton No. 13CA692, 2013–Ohio–4770, ¶ 11, quoting Deblasio v.

Sinclair, 7th Dist. Mahoning No. 08–MA–23, 2012–Ohio–5848, ¶ 50, quoting State ex rel.

Corrigan v. Seminatore, 66 Ohio St.2d 459, 467, 423 N.E.2d 105 (1981) (“ ‘ “The requirement
Athens App. No. 14CA22                                                                              18


of Civ.R. 56(E) that sworn or certified copies of all papers referred to in the affidavit be attached

is satisfied by attaching the papers to the affidavit, coupled with a statement therein that such

copies are true copies and reproductions” ’ ”); Freedom Mtge. Corp. v. Vitale, 5th Dist.

Tuscarawas No. 2013 AP 08 0037, 2014–Ohio–1549, ¶ 26 (“Ohio law recognizes that personal

knowledge may be inferred from the contents of an affidavit * * * [and][t]he assertion of

personal knowledge in an affidavit satisfies Civil Rule 56(E) if the nature of the facts in the

affidavit combined with the identity of the affiant creates a reasonable inference that the affiant

has personal knowledge of the facts in the affidavit.”).


       {¶ 38} Moreover, Dasch’s job as a mortgage loan servicing employee gave her personal

knowledge of the pertinent facts. “Several appellate courts have found that, in a foreclosure

action, the affidavit of a loan servicing agent employee with personal knowledge, provides

sufficient evidentiary support for a summary judgment in favor of the mortgagee.” See Regions

Bank v. Seimer, 10th Dist. Franklin No. 13AP-542, 2014–Ohio–95, ¶ 19, and cases cited there.


       {¶ 39} The appellants’ reliance on Wachovia Bank of Delaware, N.A., 5th Dist. Stark

No.2010–CA–00291, 2011–Ohio–3202, is misplaced. In that case, the affidavit was insufficient

to establish the bank’s entitlement to foreclosure because the affiant “merely alleges she is an

assistant secretary of [the bank], without elaborating on how her position with the company

relates to or makes her familiar with the [mortgagor's] account records.” Id. at ¶ 28. By contrast,

Dasch specified how her position as authorized signer with the mortgage loan servicing company

made her familiar with the pertinent mortgage loan account records.


       {¶ 40} Therefore, the trial court did not err in relying on Dasch’s affidavit.


                      G. Receipt of the Notice of Default and Acceleration
Athens App. No. 14CA22                                                                             19


       {¶ 41} In their final argument, appellants contend that the trial court erred in granting

summary judgment in favor of BONY because genuine issues of material fact remained about

whether they received a notice of default and acceleration prior to the foreclosure proceedings.

Appellants rely on appellant Elizabeth Bobo’s affidavit, filed with their memorandum contra, in

which she averred that she did not receive a notice of default and acceleration.


       {¶ 42} The notice requirement found in the note states:


       Unless applicable law requires a different method, any notice that must be given

       to me under this Note will be given by delivering it or by mailing it by first class

       mail to me at the Property Address above or at a different address if I give the

       Note Holder a notice of my different address.


[Note, p. 3.] Likewise, the mortgage states:


       All notices given by Borrower or Lender in connection with this Security

       Instrument must be in writing. Any notice to Borrower in connection with this

       Security Instrument shall be deemed to have been given to Borrower when mailed

       by first class mail or when actually delivered to Borrower’s notice address if sent

       by other means. Notice to any one Borrower shall constitute notice to all

       Borrowers unless Applicable Law expressly requires otherwise.


[Mortgage, p. 10.]


       {¶ 43} Dasch, in her affidavit, specifically averred that “breach letters” “were mailed * *

* in accordance with the Note and Mortgage.” In addition, the “true and accurate” copies of the
Athens App. No. 14CA22                                                                                20


breach letters attached to the affidavit state on their face that they were sent “VIA First Class

Mail” and “VIA Certified Mail”.


       {¶ 44} Here, the mortgage loan documents do not require that the borrower actually

receive the required notices. Rather, notice is deemed to have been given upon mailing by First

Class Mail. Accordingly, appellant Elizabeth Bobo has not created a dispute of material fact by

her affidavit swearing that she did not receive the notice. See Citimortgage, Inc. v. Cathcart, 5th

Dist. Stark No. 2013CA00179, 2014-Ohio-620, ¶¶ 12-14 (holding that borrower’s averment that

she did not receive notice of default and acceleration did not create a question of fact where

receipt was not required by the mortgage loan documents).


       {¶ 45} Moreover, we also reject appellants’ argument that the Dasch affidavit was

insufficient because it failed to expressly state that the notices were sent via first class mail. The

Fifth District Court of Appeals, in OneWest Bank, FSB v. Albert, 5th Dist. Stark No.

2013CA00180, 2014-Ohio-2158, ¶¶ 20-22, in dealing with a nearly identical notice provision,

found that an averment that plaintiff “mailed written notice of default and acceleration to [the

borrower] pursuant to the terms of the Note and Mortgage” satisfied its burden because the

actual notice letter stated it was sent by first-class certified mail. We find the reasoning of the

Fifth District Court of Appeals sound, and conclude that, in the instant case, no genuine issue of

material fact exists that BONY satisfied its duty to provide appellants with notice of default and

acceleration pursuant to the terms of the note and mortgage.


       {¶ 46} Based on the above, we conclude that appellants did not raise a genuine issue of

material fact regarding the notice sent by BONY prior to the initiation of the foreclosure

proceedings.
Athens App. No. 14CA22                                                                           21


                                          V. Conclusion


       {¶ 47} In order to foreclose a mortgage the complainant must establish execution and

delivery of the note and mortgage, a default, and an amount due. See Fifth Third Mtge. Co. v.

Rankin, 4th Dist. Pickaway No. 10CA45, 2011-Ohio-2757, ¶ 15. BONY supported its motion for

summary judgment with evidence establishing the requirements for foreclosure of appellants’

property, and the appellants failed to meet their reciprocal evidentiary burden to raise a genuine

issue of material fact. The trial court thus properly entered summary judgment in favor of

BONY.


       {¶ 48} Therefore, we overrule all three of appellants’ assignments of error and affirm the

judgment of the trial court.


                                                                       JUDGMENT AFFIRMED.
Athens App. No. 14CA22                                                                            22


                                        JUDGMENT ENTRY


         It is ordered that the JUDGMENT IS AFFIRMED. Appellants shall pay the costs herein
taxed.
         The Court finds there were reasonable grounds for this appeal.
       It is ordered that a special mandate issue out of this Court directing the Athens County
Court of Common Pleas to carry this judgment into execution.

         Any stay previously granted by this Court is hereby terminated as of the date of this
entry.

  A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of
Appellate Procedure.

Harsha, J.: Concurs in Judgment and Opinion.
McFarland, A.J.: Concurs in Judgment Only.


                                                              For the Court

                                                              By:
                                                                    Marie Hoover
                                                                    Presiding Judge


                                     NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and the
time period for further appeal commences from the date of filing with the clerk.